Title: To George Washington from Tobias Lear, 2 March 1796
From: Lear, Tobias
To: Washington, George


          
            My dear Sir,
            Washington, March 2d 1796
          
          I had the honor to address you under date of the 26th ultimo, informing of my having closed the business respecting the property at the junction of the Potomac & Shanandoah Rivers &c.
          
          Agreeably to my promise at that time, your account current should have been forwarded by the last Post; but I was called to Alexa. on business which prevented its being prepared. It is now enclosed, and I hope will be found right. The Balance will lay at your disposal in such way as you may point out. I should have made further purchase in the Stock of Alexandria Bank; but, for particular reasons, I chose to postpone it. The addition made to the Stock of that Bank will cause the shares to be less sought for than before. The subscription for new shares is yet open and not nearly full; the late Change of the President of that Bank (Mr Herbert having been chosen in place of Mr Hartshorne) has a tendency to diminish the confidence of the people in the Country, and lessen the circulation of their notes. No reason being assigned for the Change, it is placed to the score of fickelness in the management, which, in Banks, is always productive of evil. However, I firmly beleive that the Bank of Alexandria will prove as solid as any Bank excepting the national one. But I conceive that the period is not very distant when all will suffer in a greater or less degree.
          You will observe in the dividend at the Alexa. Bank in January, that 8½ per Cent is divided on the Capital for 6 months. This cannot be expected to happen again. It arose now from their dividing all the accumulations in the Bank, to place the new Shares upon a footing with the old.
          I yesterday purchased twenty Potomac Shares, which were thrown into the Market with a double view, the ostensible, to raise money; but, I beleive, the real, to cast a discredit on the Potomac Interest. The price asked was 450 dolls. pr Share, all paid up, which is only 4 56/100 dolls. more than the original Cost without interest. Should you incline to take some of this Stock you can have it at the rate I gave; for I shall sell part of it as soon as a fair oppy offers to dispose of it without injuring the interest. My object in buying was only to prevent the ill effects which would have followed its being hawked about. Could I afford to hold the Shares I should rejoice; for I know no object which offers such permanent & increasing value. A few days ago I had an offer made of property (Stores & a Wharf) in Alexa. in an eligible part of the town, to the Amount of ten thousand Dollars, with a security of renting it for ten years, without additional expense, for ten per Cent on the purchase. I mention this, that

in Case you should incline to purchase property on these terms, you could, I presume, have it.
          Since the advertisement of your lands has appeared, several persons have applied to me to know if I was acquainted with the prices of lease or purchase; for the former, it is possible tenants may appear in this quarter; for the latter Phila. or N. York would be most likely to furnish applicants. Nothing being said about the people, it is uncertain whether they are to be attached to the Lands or not.
          Fanny and the Children are well & unite in sentiments of respect & affection for you with Your obliged & grateful friend & Obedient Servant
          
            Tobias Lear
          
        